Smith, P. J.:
In this ease the claimant was injured while wiping the oil and dust off a slitting machine. His right hand was caught between the rollers, crushing and exposing several bones of his hand, dislocating the phalanges and lacerating the back of the hand and the wrist. By reason of the injury the entire fourth or little finger of the right hand was removed, the remaining three fingers of the right hand were stiffened but were not amputated. The thumb and palm of the hand were uninjured. At the hearing one Mr. Stevens, who represented the defendant, stated: “According to the examination by Dr. McKee it shows the man has lost the entire use of the hand, inasmuch as he is unable to hold any tools. He only has one finger, the thumb, and we have no objection to paying the man for the loss of the use of the hand on that. ” Thereupon the *956Commission voted an award for the loss of the use of the hand, which is the award from which the employer and claimant appeal. It is now claimed that claimant did not lose the use of the hand, but only of the four fingers, and that the usefulness of the remainder of the hand, including the thumb, was practically unimpaired. These seem to be the conceded facts. I am not clear that upon these conceded facts the claimant should have been allowed for the loss of the use of the entire hand. While the four fingers were stiffened the thumb was uninjured, and the claimant is unquestionably better off than if the hand had been taken off or rendered entirely useless. In my judgment it is unnecessary to determine this, because the award was made by consent of the attorney representing the appellants, and while the appellants afterwards claimed that he exceeded his authority, we are unwilling to interfere with the determination of the Commission that the award should stand. The award should, therefore, be affirmed. Award unanimously affirmed.